DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the request for continued examination filed on January 5, 2022.
Claims 3 and 8-30 have been canceled.
Claims 1, 2, and 4-7 have been amended.
Claims 1, 2, and 4-7 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejections under 35 U.S.C. 112(b), these rejections are withdrawn in light of Applicant’s Remarks and prior discussions in the most recent interview. 
Regarding the rejection under 35 U.S.C. 101, Applicant argues that the claims do not recite an abstract idea. Remarks at 8-9. However, but for the claimed computer related features, the claim invention recites a method of making a payment transaction secure by using location data to verify the identity of a mobile device. This is a business process and specifically certain methods of organizing human activity, as explained in the rejection. Regarding the mental process, a claim may recite a mental process even though the step is performed by a computer. See October 2019 Update: Subject Matter Eligibility, Page 8 (“The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.”). 
With respect to step 2A, prong 2 of the 101 analysis, Applicant argues that more than the recited devices are additional elements and that several of the “features are not typically associated with identifying a mobile device that is requesting a transaction.” Remarks at 9-10.  The rejection provides a list of the rejected claims and notes which portions recite the abstract idea and which portions recite the additional elements. A limitation that includes technology such as a computer may still recite an abstract idea. For example, when a computer is being used as a tool to implement an abstract idea, a limitation may recite a computer that performs an abstract idea. However, only the computer will be the additional element. 
Applicant further argues that the instant claims are similar to Example 40 in that they provide an improvement of increasing the security of transaction. Remarks at 10-11. Claim 1 of Example 40 is eligible because “[s]pecifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring.” In Example 40, the technology is being improved. However, in the instant claims, the security of the transaction is being improved. 
With respect to step 2B, Applicant argues that the claims provide an inventive concept because of “the unconventional limitation of using location data as a dynamic identifier.” Remarks at 11. However, although the combination of limitations in claim 1 were found to be novel and non-obvious, the concept of using location data to verify the identity of a mobile device and its user is not unconventional. Therefore, the rejection has been maintained. 
 


Claim Objection
	Claim 1 is objected to for the following reason: The preamble to claim 1 recites “A method for identifying a mobile device associated with a request for a secure transaction, the method conducted at a transaction server comprising the steps of:.” However, the method steps are not all performed at the transaction server. Appropriate correction is required. 



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	Claim 1 recites “receiving, from the mobile device when requesting a secure transaction, the one or more windows of historical location data having been stored locally at the mobile device, the one or more windows of the historical location data relating to past locations of the mobile device.” Because there is no positively recited limitation of the mobile device requesting a secure transaction and because receiving historical data occurs “when” the mobile device is requesting a secure transaction, this is a contingent limitation. For example, if the mobile device des not request a secure transaction, historical location data will not be received. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for using location data to identify a mobile device that is requesting a transaction.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1, 2, and 4-7, which recite a method and, therefore, are directed to the statutory class of process. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A method for identifying a mobile device associated with a request for a secure transaction, the method conducted at a transaction server comprising the steps of: 
maintaining, by the transaction server,  stored location data having been periodically received relating to a mobile device and stored with an identifier of the mobile device, the stored location data accessed from a remote location data store at which location data relating to the mobile device is stored with the identifier of the mobile device; 
executing, by the mobile device, an algorithm for selecting one or more windows of historical location data stored locally at the mobile device, the algorithm configured to select the one or more windows of the historical location data based on a random number generator that generates random windows of data that correspond to the selected one or more windows of the historical location data, the random number generator using a seed value; 
transmitting, by the mobile device, the one or more windows of the historical location data to the transaction server; 
receiving, from the mobile device when requesting a secure transaction, the one or more windows of the historical location data having been stored locally at the mobile device, the one or more windows of the historical location data relating to past locations of the mobile device; 
matching a pattern of the one or more windows of the historical location data received from the mobile device to a pattern of a subset of the stored location data, the seed value associated with the stored location data and incrementing based on each secure transaction request; 
verifying an identifier of the mobile device requesting the secure transaction in response to matching the pattern of the one or more windows of the historical location data to the pattern of the subset of the stored location data; and 
associating the mobile device requesting the secure transaction with the identifier, wherein associating the identifier with the mobile device verifies an identity of the mobile device requesting the secure transaction.  

2. 	The method as claimed in claim 1, further comprising receiving, at the transaction server and periodically, the location data relating to the mobile device together with the identifier of the mobile device and storing the location data with the identifier, wherein the location data is received together with the identifier from the mobile device.  

4. 	The method as claimed in claim 1, wherein the step of matching the pattern of the one or more windows of the historical location data received from the mobile device to the pattern of the subset of the stored location data includes searching the stored location data accessible to the transaction server for the pattern of the subset of the stored location data that matches the pattern of the received one or more windows of the historical location data; and verifying the identifier stored with the subset of the stored location data having the matching pattern.  

5. 	The method as claimed in claim 1, wherein the historical location data and the stored location data is timestamped and wherein the step of matching the pattern of the one or more windows of the historical location data received from the mobile device to the pattern of the subset of the stored location data includes searching the stored location data accessible to the transaction server for the subset of the stored location data having corresponding timestamps.  

6. 	The method as claimed in claim 1, wherein the step of matching the pattern of the one or more windows of the historical location data received from the mobile device to the pattern of the subset of the stored location data includes transmitting the received one or more windows of the historical location data to the remote location data store for searching the location data stored thereat for the pattern of the subset of the stored location data that matches the pattern of the historical location data; and receiving, from the remote location data store, the identifier stored with the subset of the stored location data having the matching pattern.  

7. 	The method as claimed in claim 1, wherein the one or more windows of the historical location data received from the mobile device requesting the secure transaction is received together with the identifier of the mobile device, and wherein the step of matching the pattern of the one or more windows of the historical location data received from the mobile device to the pattern of the subset of the stored location data includes: 
searching the stored location data accessible to the transaction server for the pattern of the subset of the stored location data that matches the pattern of the received one or more windows of the historical location data; 
obtaining the identifier that is stored with the subset of the stored location data having the matching pattern; and 
validating the received identifier against the obtained identifier. 

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a method and system for using location data to verify the identity of a mobile device that is requesting a transaction in order to make the transaction secure. This is done as part of a payment transaction involving a mobile device. This type of method of organizing human activity involves a fundamental economic practice because it relates to security for a payment transaction or a commercial interaction because it relates to sales activities or business relations. Additionally, steps such as “matching a pattern of the historical location data…” and “verifying an identifier of the mobile device…” recite a mental process such as evaluation or judgment. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the currency exchange. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. 
Furthermore, Claim 1 recites steps of maintaining/storing data, transmitting data, receiving data and claim 2 recites steps of receiving and storing and storing data. These steps include insignificant extrasolution activity and therefore do not integrate the abstract idea.
Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 
Regarding the insignificant extrasolution activity recited in claims 1 and 2 and referenced in step 2A, prong two, these steps are well understood, routine, and conventional. S-ee Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).   
Additionally, because the claimed steps include basic data processing (i.e., executing an algorithm, matching a pattern, verifying an identifier, associating the mobile device with the identifier), the additional elements are well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). 
Therefore, the claims do not provide an inventive concept.

As such, the claims are not patent eligible.



Relevant Prior Art
Karaoguz, U.S. Patent Application Publication Number 2005/0071671 A1. This reference teaches location-based transaction authentication of a wireless terminal
Ashfield et al., U.S. Patent Application Publication Number 2010/0024017 A1. This reference teaches location-based authentication of online transactions using a mobile device. The location of the mobile device is compared with pre-stored locations in order to approve or reject a transaction. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                          




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)